Case 13-13976   Doc 46   Filed 10/30/18 Entered 10/30/18 14:41:53   Desc Main
                           Document     Page 1 of 5
Case 13-13976   Doc 46   Filed 10/30/18 Entered 10/30/18 14:41:53   Desc Main
                           Document     Page 2 of 5
Case 13-13976   Doc 46   Filed 10/30/18 Entered 10/30/18 14:41:53   Desc Main
                           Document     Page 3 of 5
Case 13-13976   Doc 46   Filed 10/30/18 Entered 10/30/18 14:41:53   Desc Main
                           Document     Page 4 of 5
Case 13-13976   Doc 46   Filed 10/30/18 Entered 10/30/18 14:41:53   Desc Main
                           Document     Page 5 of 5
